Citation Nr: 1716406	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  05-26 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for skin problems as manifestations of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

2. Entitlement to service connection for respiratory problems as manifestations of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

3. Entitlement to service connection for dizzy spells as manifestations of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A § 1117. 

4. Entitlement to service connection for chest pain as a manifestation of an undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117. 

5. Entitlement to service connection for tinea versicolor.

6. Entitlement to service connection for mild obstructive ventilatory impairment, to include as due to inhalation of burning petroleum chemical gases.

7. Entitlement to service connection for vertigo, to include as due to service-connected tinnitus.

8. Entitlement to service connection for musculoskeletal inflammation. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to November 1992; he was awarded the Combat Infantry Badge (CIB) for participating in active ground combat during Operation Desert Storm. 

This appeal to the Board of Veterans' Appeals (Board) arose from January and September 2003 rating decisions of the RO. 

In the January 2003 rating decision, the RO, inter alia, declined to reopen claims for service connection for headaches and chronic fatigue syndrome (CFS); reopened a claim for service connection for dizzy spells, but denied the claim on the merits; and also denied service connection for weakness of the lower extremities, chest pain, abdominal pain, tinea versicolor, blurred vision, sleep disturbances, respiratory disability, high sensitivity to chemicals, photosensitivity to light, memory problems, abnormal rate of rapid tooth decay, and circulatory problems.  The Veteran's attorney filed a notice of disagreement (NOD) in August 2003, and the RO issued a statement of the case (SOC) in July 2005. 

In the September 2003 rating decision, the RO denied service connection for twitching and tremors of the legs, arms, buttocks, and nose (diagnosed and recharacterized as generalized myokymia).  The Veteran's attorney filed an NOD in October 2003, and the RO issued an SOC in July 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) with regard to all issues in August 2005. 

In May 2004 and February 2006, the Veteran testified during hearings before RO personnel, and in February 2008, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of each hearing is of record. 

During the Board hearing, the Veteran withdrew from appeal of the claim for service connection for abnormal rate of rapid tooth decay. 

In August 2008, the Board remanded the remaining claims to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.  After accomplishing the requested action, the RO continued to deny each claim (as reflected in an October 2009 supplemental SOC (SSOC)), and returned the matters to the Board for further appellate consideration. 

In June 2010, the Board noted that the Veteran's claims for headaches, dizzy spells, and CFS should be adjudicated on a de novo basis due to the implementation of the Persian Gulf War Veterans' Act, which was promulgated in 38 C.F.R. § 3.317 (2016) and established a presumption for service connection, and denoted a broad but non-exclusive list of signs or symptoms which may be representative of "undiagnosed illnesses" for which compensation could be paid.  In addition, the Board granted service connection for abdominal pain and generalized myokymia; denied service connection for sleep disturbances, memory problems, CFS, high sensitivity to chemicals, circulatory problems, blurred vision, and photosensitivity to light; and remanded the claims for service connection for a skin disability, a respiratory disability, dizzy spells, chest pain, and headaches to the RO, via the AMC, for additional development.

In an April 2016 rating decision, the RO granted service connection for headaches and assigned a noncompensable rating effective June 13, 2002.  The Board notes that the Veteran did not appeal his assigned rating or his effective date.  As such, there are no downstream issues on appeal before the Board.

For reasons made clear, below, the Board has bifurcated the claims on appeal as reflected on the title page.  The Board's decision addressing the section 1117 aspect of each claim is set forth below.  The matters of entitlement to service connection for tinea versicolor, mild obstructive ventilatory impairment, vertigo, and musculoskeletal inflammation, are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1. All notification and development action needed to fairly adjudicate each matter herein decided has been accomplished. 
 
2.  The Veteran had active duty service in the Southwest Asia Theater of operations during the Persian Gulf War. 
 
3.  Although the Veteran has reported experiencing skin problems during and since service, such problems have been attributed to a known clinical diagnosis of tinea versicolor, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.

4.  Although the Veteran has reported experiencing respiratory problems during and since service, such problems have been attributed to a known clinical diagnosis of mild obstructive ventilatory impairment, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.

5.  Although the Veteran has reported experiencing dizzy spells during and since service, such problems have been attributed to a known clinical diagnosis of vertigo, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.

6.  Although the Veteran has reported experiencing chest pain during and since service, such a problem has been attributed to a known clinical diagnosis of musculoskeletal inflammation, and not to an undiagnosed illness or other medically unexplained multi-symptom illness.


CONCLUSIONS OF LAW

1.  As the Veteran's skin problems have been attributed to a known clinical diagnosis, service connection for skin problems as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

2.  As the Veteran's respiratory problems have been attributed to a known clinical diagnosis, service connection for respiratory problems as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

3.  As the Veteran's dizzy spells have been attributed to a known clinical diagnosis, service connection for dizzy spells as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).

4.  As the Veteran's chest pain has been attributed to a known clinical diagnosis, service connection for chest pain as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is legally precluded.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

In connection with the matters decided herein, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any fundamental due process owed the Veteran.  As will be explained below, the claims lack legal merit.  As the law is dispositive of his claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).

II. Analysis

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a "qualifying chronic disability" that became manifest during service on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  Effective October 17, 2016, VA extended the presumptive period in 38 C.F.R. § 3.317(a)(1)(i) through December 31, 2016 (for qualifying chronic disabilities that become manifest to a degree of 10 percent or more after active duty in the Southwest Asia Theater of operations).  See 77 Fed. Reg. 71382 (2016).  Furthermore, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b). 

The Board notes that Congress revised 38 U.S.C.A. § 1117, effective March 1, 2002.  In the revised statute, the term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  Effective June 10, 2003, VA promulgated revised regulations to, in part, implement these statutory changes.  See 38 C.F.R. § 3.317(a)(2).

Because the Veteran served in the Southwest Asia Theater of Operations from December 1990 to April 1991, he is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  It must now be determined whether the Veteran's claimed skin disability, respiratory disability, dizzy spells, and chest pain are associated with undiagnosed illnesses or other qualifying chronic disabilities that became manifest either during the Veteran's Persian Gulf War service or to a degree of 10 percent or more after separation from service. 

Following a review of the pertinent evidence of record in light of the above-cited legal authority, the Board finds that service connection for skin problems, respiratory problems, dizzy spells, and chest pain pursuant to 38 U.S.C.A. § 1117 is legally precluded.

Pertinent to the Veteran's skin problems, service treatment records (STRs) are unremarkable for any complaints, treatment, or diagnoses relating to skin problems.  Post-service, a November 2001 VA treatment record notes a diagnosis of tinea versicolor.  The reports of August and September 2002 VA examinations also note that the Veteran had tinea versicolor.  A February 2003 record from Dr. Nelson reflects that the Veteran complained of a scaly eruption of the anterior neck and beard region.  The report of the August 2009 VA Gulf War examination reflects that the Veteran was diagnosed with tinea versicolor in November 2001 and that the lesions had resolved. 

In regards to his respiratory problems, STRs are unremarkable for any complaints, findings, or diagnoses associated with respiratory conditions.  Post-service, the report of the August 2009 VA Gulf War examination reflects that the Veteran complained of mild shortness of breath and an inability to fill the lungs normally.  A pulmonary function test (PFT) revealed and the VA examiner diagnosed mild obstructive ventilatory impairment and decreased airway resistance.  An August 2011 VA examination report likewise reflects a diagnosis of mild obstructive ventilatory impairment and decreased airway resistance based on PFT results.

Specific to the claims involving dizzy spells, STRs reflect that the Veteran complained of chest tightness, nausea, and dizziness in 1990 and was diagnosed with dehydration.  There are no follow-up complaints, treatment, or diagnosis pertaining to dizziness during service.  Post service, the report of a September 1999 VA neurological examination reflects the Veteran's complaints of tinnitus and vertigo since 1992.  He said that he had episodes of positional vertigo three times per week.  On objective neurological examination, there were no abnormalities.  The examiner diagnosed positional type of vertigo.  The report of the August 2009 VA Gulf War examination reflects the Veteran's complaints of tinnitus and vertigo.  He said he had vertigo twice per month and that it resolved spontaneously.  The examiner noted that the September 1999 VA examiner had diagnosed the Veteran with vertigo.

Lastly, concerning to the claim of chest pain, the Veteran's STRs reflect that in September 1990, he complained of chest tightness, nausea, and dizziness and was diagnosed with dehydration.  There are no other records of any complaints or treatment for chest pain during service.  Private medical records dated in November 1999 reflect that the Veteran was admitted to the emergency room at St. Thomas Community Hospital for chest pain and tightness.  A stress test was negative for ischemia, and an electrocardiogram (EKG) was normal.  The diagnosis was musculoskeletal chest pain.  A February 2003 private medical record reflects that the Veteran complained of left-sided chest pain with irregular heartbeat; however, the cardiovascular examination was normal.  The report of the August 2009 VA Gulf War examination reflects that the Veteran complained of left-sided chest pain.  He reported that the pain began in 1999 and that he has continued to have pain, but less frequently.  The examiner diagnosed the Veteran with chest pain of musculoskeletal inflammation.

Upon review of all the evidence of record, the Board finds that the Veteran's skin problems, respiratory problems, dizzy spells, and chest pain have been diagnosed as tinea versicolor, mild obstructive ventilatory impairment, vertigo, and musculoskeletal inflammation, respectively.  Thus, all of the Veteran's symptoms have been attributed to known clinical diagnoses. 

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, awarding service connection for skin problems, respiratory problems, dizzy spells, and chest pain as manifestations of undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117 is legally precluded, this aspect of each of the claims on appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for skin problems as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied. 

Service connection for respiratory problems as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied. 

Service connection for dizzy spells as manifestations of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A § 1117, is denied. 

Service connection for chest pain as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. § 1117, is denied. 


REMAND

Unfortunately, the Board finds that further action on the claims for direct service connection are warranted, even though it will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2010 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to determine the etiology of his claimed tinea versicolor, mild obstructive ventilatory impairment, vertigo, and musculoskeletal inflammation.  For each condition, the Board asked the VA examiner to clearly identify all current disability(ies) and render an opinion as to whether it was at least as likely as not that the identified disabilities were a result of disease or injury incurred or aggravated by the Veteran's military service.  The Board specifically stated that additional specialist examination(s) should be conducted as needed.  

As to the Veteran's claim for a respiratory disability, the August 2011 VA examiner diagnosed the Veteran with mild obstructive ventilatory impairment by PFT performed that same day.  Nevertheless, he found that the Veteran's lung physical examination was normal, and opined that mild obstructive ventilator impairment was not related to a specific exposure event during service in Southwest Asia.  The examiner noted that there was no medical evidence that the Veteran was diagnosed or treated with a pulmonary obstructive condition while in the military or thereafter.  However, the examiner failed to address the Veteran's lay statements.  As such, an addendum opinion is necessary to properly address the etiology of the Veteran's respiratory disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).  

Concerning the Veteran's vertigo, an April 2016 VA examiner opined that the condition was unrelated to in-service exposure to environmental hazards, but "may be related" to the Veteran's anemia thrombocytopenia, tinnitus as possible Meniere's syndrome, or be caused by a neurological disorder, as a June 2003 MRI of the brain indicated neurologic findings of the left periventricular trigone.  As such, given the April 2016 VA examiner's conclusion, the Board finds that an addendum opinion is required to determine the etiology of the Veteran's vertigo, to include as due to service-connected tinnitus.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Barr, supra. 

The Board notes that in August 2011 the Veteran was scheduled for VA orthopedic, skin, and ear nose throat (ENT) examinations in San Juan, Puerto Rico, but failed to report.  The Veteran was re-scheduled for an ENT examination in December 2015 but refused the examination.  While the AOJ obtained an addendum opinion for the Veteran's vertigo, there are no medical opinions concerning his skin disability or musculoskeletal inflammation.  As such, the Board finds that addendum opinions to determine the etiology of the Veteran's skin disability and musculoskeletal inflammation are warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the AOJ should obtain addendum opinions from appropriate physicians based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if one is deemed necessary in the judgement of the physician(s) designated to provide the addendum opinions. 

Prior to obtaining further medical opinions on these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

As for VA records, the claims file currently includes outpatient treatment records from the St. Thomas Outpatient Clinic (OPTC), dated up to July 2015.  More recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the St. Thomas OPTC all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since July 2015, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the St. Thomas OPTC all relevant, outstanding records of evaluation and/or treatment of the Veteran dated since July 2015.  Follow the procedures of 38 C.F.R. § 3.159 as regards requesting records from federal facilities.  All records and/or responses should be associated with the claims file. 

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the appellant furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  After all records and/or responses from each contacted entity has been associated with the electronic claims file, arrange to obtain addendum opinions from appropriate physicians concerning the Veteran's diagnosed tinea versicolor, mild obstructive ventilatory impairment, vertigo, and musculoskeletal inflammation.  Only arrange for the Veteran to undergo one or more examination(s) if  deemed necessary in the judgment of the individual(s) designated to provide the addendum opinion(s).

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

Tinea Versircolor:  With respect to tinea versicolor diagnosed by the August and September 2002 VA examiners (even if now asymptomatic or resolved), the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset during service, or is otherwise the result of disease or injury incurred in or aggravated by the Veteran's military service (to include exposure to environmental hazards during his Southwest Asia service).

Vertigo:  With respect to diagnosed vertigo, the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability:

a.  had its onset during service or is otherwise is the result of disease or injury incurred in or aggravated by the Veteran's military service (to include exposure to environmental hazards during his Southwest Asia service); or, if not

b. was caused OR is or has been aggravated (worsened beyond natural progression) by one or more service-connected disabilities, to include tinnitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability, to include by identifying , to the extent possible, the baseline level of disability prior  to aggravation.  

Musculoskeletal Inflammation:  With respect to diagnosed musculoskeletal inflammation (and any other disability manifested by chest pain present at any time pertinent to the claim on appeal), the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the disability had its onset during service, or is otherwise is the result of disease or injury incurred in or aggravated by the Veteran's military service (to include exposure to environmental hazards during his Southwest Asia service).

Mild Obstructive Ventilatory Impairment: With respect to diagnosed mild obstructive ventilatory impairment (or other disability manifested by breathing problems present at any time pertinent to the claim on appeal), even if now resolved or asymptomatic, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's mild obstructive ventilatory impairment and decreased airway resistance (as shown on the August 2009 and August 2011 PFTs) is the result of disease or injury incurred in or aggravated by the Veteran's military service, to include exposure to environmental hazards during his Southwest Asia service.

In rendering the requested opinions, the physicians must consider and discuss all pertinent in- and post-service medical evidence as well as all lay assertions, to include the Veteran's assertions as to in-service injuries and events, and as to onset and continuity of symptoms.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, 11 Vet. App. at 268. 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims for service connection on appeal light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication), and all legal authority.

6.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


